           Case 1:19-cv-00114-TJC Document 20 Filed 06/17/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


EMPLOYERS MUTUAL CASUALTY                        CV 19-114-BLG-TJC
COMPANY,

                     Plaintiff,                  ORDER

vs.

LOLA HANSEN,

                     Defendant .

      Plaintiff has filed an unopposed motion for extension of time to respond to

Defendant’s Motion to Stay or Alternatively Dismiss. (Docs. 17 & 19.)

Accordingly,

      IT IS HEREBY ORDERED that Plaintiff shall file a response brief by July

3, 2020.

      IT IS ORDERED.

      DATED this 17th day of June, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
